LR

LT. JAavsso

F7, < z 49502" .
MINISTERE DE L'AGRICULTURE REPUBLIQUE DE COTE D'IVOIRE
ET DES RESSOURCES ANIMALES Union-Discipline-Travail
RRRRRRRRRR ARE E D ORARARRR RER ER E
SERVICE DES AFFAIRES loop) oh LG j2. SX
DOMANIALES RURALES Ge sf? € 6-7 53
CLLELILLLLSLESLE SE]
£ BAIL EMPHYTEOTIQUE
DOSSIER N°s 2775, 2776 ©

Ë

É

VU

Entre :

Et

2777, 2778. use
/)/°24 8} /MINAGRA/SADR du

la loi du 25 juin 1902 portant bail emphytéotique ;

le décret du 26 Juillet 1932 portant réorganisation du régime de
la propriété foncière ;

l'arrêté n° 2164 AG du 9 Juillet 1936 réglementant l’alié-nation
des terrains domaniaux, modifié par l'arrêté n° 83 D du 31
Janvier 1938 ;

le décret 71-74 du 16 Février 1971 relatif aux procédures
Domaniales et Foncières ;

le décret n° 93-921 du 30 Décembre 1993 portant attributions des
Membres du Gouvernement ;

la convention de cession intervenue entre l'Etat de Côte d'Ivoire
et la Société BEREBY FINANCES, notamment en son article 15 ;

proposition du Chef du Service Autonome des Affaires Domaniales
Rurales.

—0-0-0-0-0-)-0-0-0-0-0-0-0-

L'Etat de Côte d'ivoire,
Représenté par le Ministre de l'Agriculture et des Ressources
Animales ;

ci-après désigné : "le Bailleur'"

d'une part,

La Société des Caoutchoucs de Grand Béréby (S0.G.B.), Société
Anonyme de droit ivoirien, au capital de vingt et un milliards
six cent un million huit cent quarante mille (21.601.840.000)
francs CFA dont le siège social est à San-Pedro, BP 365,
représentée par Monsieur Fulgence KOFFY, Président du Conseil
d'Administration de ladite société, agissant es-qualité.

i-après désigné : "le preneur"
d'autre part
a

en
IL EST ÇONVENU ET ARRETE CE QUI SUIT

PRE AL ABLE

Conformément à l’article 15 de la convention de cession des actions
intervenues entre l'Etat de Côte d'Ivoire et la Société BEREBY FINANCES,
les terres rurales, d’une superficie de trente quatre mille sept cent douze
hectares (34.712 ha) objets des titres fonciers n°s 464, 465, 466 et 467/CF
du Bas-Cavally sises à Grand-Béréby, et cédées antérieurement à la SOGB,
sont rétrocédées à l’Etat ivoirien et rentrent ainsi dans le patrimoine du
bailleur.

OBJET

Le Ministère de l'Agriculture et des Ressources Animales donne à bail
emphytéotique les terres rurales, objet des titres fonciers n°s 464, 465,
466 et 467/CF du Bas-Cavally sises à Grand-Béréby, pour une durée de QUATRE
VINGT DIX NEUF (99) années entières et consécutives, renouvelable qui
commence à compter de la date de la signature des présentes, à La SOGB qui
accepte, pour la réalisation de son objet social.

»

DESIGNATI ON
Les terres concernées sont celles mentionnées dans le préalable du
présent bail ; elles sont situées dans la zone de Grand-Béréby, entre San-
Pedro et Tabou.

ORIGINE DE LA PROPRIETE

En raison de la nature juridique du titre de propriété produit,
l'origine de la propriété ne sera pas plus longuement établie.

CLAUSES ET CONDITIONS

Ce bail soumis aux dispositions de la loi du 25 juin 1902, est
consenti aux clauses et conditions, suivantes que le preneur s’oblige

formellement à respecter et à exécuter :

1) Prendre le terrain dans l'Etat où il se trouve actuellement sans
pouvoir prétendre à aucune indemnité pour raison du bon ou
mauvais état du sol et ‘du sous-sol ;

2) Souffrir des servitudes passives ou non apparentes, continues ou
discontinues, s’il en existe, sans recours contre le bailleur,
notamment toutes les servitudes de passage, d’implantation ou
d'appui nécessitées par l'installation de lignes téléphoniques,
de transport d'énergie électrique ou hydraulique, aériennes ou
souterraines, que l'Administration serait amenée à établir ;

Eu ©

Ford”

\
3)

4)

5)

6)

7)

8)

9)

10)

Maintenir en bon état les réalisations faites ou qui seront
faites sur les terrains donnés à bail, les améliorer, si besoin,
entretenir lesdites réalisations et les remettre au bailleur à
la fin du bail ou à l'époque de sa résiliation en bon état
d’'entretien.

Le preneur ne sera pas responsable des destructions résultant
d’un cas fortuit ou de force majeure.

L'Etat des lieux pourra être constaté, si besoin, par les
représentants de l'Administration.

En cas d'abandon des réalisations, une mise en demeure sera
notifiée au preneur en la forme administrative, au domicile ci-
après élu, d’avoir à remettre les lieux en état dans un délai
normal, eu égard aux travaux à effectuer. Faute d'y déférer dans
le délai imparti, la résolution de l’emphytéose sera immédiate.

S'opposer à toutes usurpations et à tous empiètements et en
prévenir le bailleur, à peine d’en demeurer garant et responsable
î

Payer, en sus du loyer ci-après stipulé, les contributions de
toute nature auxquelles les biens présentement loués pourront
être imposés et l’ensemble des charges locales, communales oy
autres ;

Subir à toute époque, en cours de bail, la reprise par
l'Administration des terrains qui seraient nécessaires aux
publics.

S'il s’agit de terrains bâtis ou supportant des mises en valeur
agricoles, la reprise aura lieu moyennant une indemnité à fixer
d'accord parties. L'expertise sera obligatoire si cet accord
n'est pas obtenu.

Chaque partie choisit un expert. En cas de désaccord entre eux,
un troisième expert sera désigné à la requête de la partie la
plus diligente, par le Tribunal du ressort duquel relève le
terrain.

Le preneur s'engage à n'utiliser le terrain donné à bail que pour
l'usage ci-avant défini.

Le renouvellement du présent bail ne peut être tacite. À son
expiration, si le preneur n’en à pas demandé le renouvellement
au moins un an à l’avance, où encore si ce renouvellement ne lui
est pas accordé, il devra laisser et abandonner au bailleur les
constructions et plantations qu'il aura pu faire, sans pouvoir
prétendre pour les unes et pour les autres à aucune indemnité.

Le preneur paiera les droits de timbre et d’enregistrement du
présent contrat, ainsi que les frais d’inscription du bail à la

Conservation Foncière. : a
BARS

11) En cas de résiliation prononcée pour inobservation de l’une des
conditions ci-dessus énumérées, le preneur sera tenu de laisser
au bailleur sans indemnité, toutes les constructions et
améliorations qu’il aura faites. :

Le présent bail est fait moyennant un loyer annuel de 300 FCFA/ha
soit 10.413.600 FCFA (Dix millions quatre treize mille six cent
francs CFA), que le preneur s’oblige à payer au bailleur, à la
Direction des Recettes Dcmaniales à Abidjan, chaque année et
d'avance.

À défaut du paiement de deux années consécutives, le bailleur
pourra prononcer la résolution de l’emphytéose après une
sommation administrative demeurée sans effet.

Il est formellement convenu que le preneur aura la faculté de se
dégager du présent bail, avant la date d'expiration, en faisant
connaître son intention au bailleur, un an avant la date de prise
d'effet.

Le preneur devra alors laisser au bailleur les biens objets de
l'emphytéose et les améliorations y apportées sans pouvoir
prétendre à aucune indemnité de quelque nature que ce soit.

: -

ELECTION DE DOMICILE
Pour l'exécution des présentes, les parties font élection de domicile
- LE MINISTRE DE L'AGRICULTURE ET DES RESSOURCES ANIMALES en ses

bureaux à l'immeuble de la Caisse de Stabilisation et de Soutien
des Prix des Productions Agricoles, à Abidjan Plateau.

- SOGB, Société Anonyme, en son siège à SAN PEDRO, BP 365.

: Fait en dix exemplaires originaux.

a ABIDJAN, le 22 NOV. 1995

Mr KOFFY Fulÿence
Président du Conseil d'Administration

2 ,e-

Q
Quai
L'Inspecteur)
